DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Forkort at (512) 343-4539 on 12/08/2021.
The application has been amended as follows: 
Claims 37 is cancel.
28. (Original) A system for identifying consumer packaged goods (CPGs), comprising:
 an imaging device mounted on a mobile platform: 
a CPG detector which is equipped with a neural network and which 
(a) utilizes the imaging device to obtain an image containing a plurality of CPGs,   
(b) detects a set of CPG superclass features in the image, and
(c) generates a CPG feature map which maps the location of CPG features in the image, 
wherein said neural network has been trained on a set of images of CPGs to recognize which of a set of superclasses a detected CPG belongs to; a region proposal network which accepts the CPG feature map as input and which returns a first set of regions in the image where a CPG could be located, a superclassifier which examines 
a superclass proposal layer which operates on each member of the second set of regions and returns a set of superclass proposals for each region;
wherein each superclass proposal in the set of superclass proposals is a trinomial variable whose values are CPG superclass, confidence score and bounding box.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 28-36 and 38-45 are allowance.
Regarding claim 28, the closest prior art record Davis et al. (US 2018/0158133 A1) teaches a system for identifying consumer packaged goods (CPGs), comprising:
 an imaging device mounted on a mobile platform: 
a CPG detector which is equipped with a neural network and which 
(a) utilizes the imaging device to obtain an image containing a plurality of CPGs.
However, Davis alone or in combination are fails to teach or fairly suggest
(b) detects a set of CPG superclass features in the image, and
(c) generates a CPG feature map which maps the location of CPG features in the image, 
wherein said neural network has been trained on a set of images of CPGs to recognize which of a set of superclasses a detected CPG belongs to; a region proposal network which accepts the CPG feature map as input and which returns a first set of regions in the image where a CPG could be located, a superclassifier which examines 
a superclass proposal layer which operates on each member of the second set of regions and returns a set of superclass proposals for each region;
wherein each superclass proposal in the set of superclass proposals is a trinomial variable whose values are CPG superclass, confidence score and bounding box.

Claims 29-36 and 38-45 are allowance as being dependent directly or indirectly to the independent claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641